DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 09/09/2021.  Claims 21-40 are pending and have been addressed below. The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
3.	Under Step 1 of the two-part analysis from Alice Corp, claims 21, 30, and 36 are directed to a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) Thus, the claim falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 21 which is representative of claims 30 and 36 recites:
a hiring party…access a record of a job order when the job order is submitted; a staffing party…access a submission of a candidate to the job order when the candidate is submitted to the job order, access an indication that the hiring party has placed the candidate to the job order; and responsive to accessing the indication that the hiring party has placed the candidate to the job order”
	The limitations as drafted under their broadest reasonable interpretation describe recruitment and hiring practices pertaining to accessing job orders and candidate submissions between a hiring party/staffing party and providing information indicating a candidate has been placed encompass a commercial interaction, (i.e. marketing/sales activities or behaviors and business relations) and managing personal behavior or relationships or interactions between people (i.e., social activities, teaching, and following rules or instructions), which falls under the certain methods of organizing human activity grouping of abstract ideas, as discussed in MPEP 2106.04
	The Applicant’s Specification emphasizes pg. 1 that the present invention is related to managing recruitment and hiring efforts and processes for managing and facilitating the placement of candidates between employers and recruiters. 
	As such, the limitations of claims 21, 30, and 36 fall within the certain methods of organizing human activity grouping because the limitations of accessing a job order, accessing a candidate submission, and accessing the indication that the hiring party has placed the candidate to the job order are marketing and sales activities/business relations a user representing a hiring and staffing party may perform when managing placement of a candidate. The claims describe hiring and staffing activities between the two parties which can also be reasonably characterized as managing personal behavior and/or managing interactions between people. Accordingly, claims 21, 30, and 36 recite an abstract idea.
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a system”, “a processor”, “a data store”, “a first API configured to communicate with a hiring talent platform”, “a second API configured to communicate with a staffing talent platform separate from the hiring talent platform”, “a user interface of the staffing talent platform”, “display information from the record of the job order”, and “cause to display information indicating that the candidate has been placed to the job order” are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f)
The other additional element of: “for integrating disparate talent platforms” is generally linking the user the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05 (h)
7.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a 
8.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “a system”, “a processor”, “a data store”, “a first API configured to communicate with a hiring talent platform”, “a second API configured to communicate with a staffing talent platform separate from the hiring talent platform”, “a user interface of the staffing talent platform”, “display information from the record of the job order”, and “cause to display information indicating that the candidate has been placed to the job order” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept at Step 2B.
9.	Claims 22-29, 31-35, and 37-40 are dependent of claims 21, 30, and 36. 
	For example, claim 22 recites “store a record of the candidate in the data store; and include a status of the candidate in relation to the job order in the record of the candidate”, claim 23 recites “detect a change in hiring stage of the candidate performed in the hiring talent platform; and update the record by changing the status of the candidate based on the detected change in hiring stage of the candidate” describes activities a party may perform when managing the status of the candidate which does 
Next, claims 31 ad 37 recite “determine a score for each of at least some of the plurality of job orders in relation to the staffing party; and filter the plurality of job orders using scores determined for the at least some job orders.”, claims 32 and 38 recite “compare a location associated with the job order to one or more locations that the hiring party has previously placed candidates in; and determine a score for the job order based on the comparison.”, claims 33 recites “determine a number of candidate submissions to the job order; and determine a score for the job order based on the number of candidate submissions.”, claim 34 recites “compare a specialty of the staffing party to a specialty associated with the job order; and determine a score for the job order based on the comparison”, claim 39 recites “compare previous titles of the candidate to a title associated with the job order; and determine a score for the candidate based on the comparison”, and claim 40 recites “compare a number of years of experience of the candidate to a number of years of experience associated with the 

Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101

Applicant argues “The Office Action alleges that independent claim 21 is directed to methods of organizing human activity for reciting "access...a record of a job order," "access...a submission of a candidate to the job order," and "access...an indication that the hiring party has placed the candidate to the job order." Applicant does not concede that the cited language of independent claim 21 recites any abstract ideas. Notwithstanding, as discussed further below, the first and second APIs recited in the claim solve problems arising specifically in the realm of computer systems and computer networks, and also provide a specific technical improvement over existing system implementations. Therefore, any alleged abstract idea recited in the claim is integrated into a practical application. First, the first and second APIs recited in independent claim 21 solve problems arising specifically in the realm of computer systems and computer networks. For example, ¶ 8 of the present application states that "talent management platforms used by staffing firms, recruiters, and employers do not communicate with each other." This problem did not exist prior to computer systems and computer networks. Prior to the use of computer-implemented recruiting systems, staffing firms, recruiters, and employers simply communicated with one another directly by other means. Therefore, the problem stated in ¶ 8 that the various talent management platforms do not communicate with one another arises only due to the existence of computer systems and computer networks, and particularly due to the technical limitations of the talent management platforms themselves. The first and second APIs recited in independent claim 21 address the technical shortcomings of existing talent management platforms by accessing information in the various talent management platforms, thereby overcoming the technical limitations of the platforms to communicate among themselves. Therefore, independent claim 21 recites a technical solution to a problem arising specifically in the realm of computer systems and computer networks.”  The Examiner respectfully disagrees.


Applicant further argues “Moreover, the first and second APIs recited in independent claim 21 provide a specific technical improvement over existing system implementations. For example, contrast the first and second APIs recited in claim 21 with the recruiter portal 30 and the staffing vendor portal 13 in the RARE website system of Christie (see, e.g., FIG. 1 of Christie). The first and second APIs and the website portals of Christie are alternative technical implementations by which job orders and candidate submissions can be communicated between hiring and staffing parties. But the first and second APIs recited in independent claim 21 overcome the technical limitation of the portals of Christie in that the APIs do not require all of the users to submit job orders and candidates to the same website. Therefore, the first and second APIs recited in independent claim 21 provide a specific technical improvement over existing recruiting system implementations. Accordingly, the first and second APIs recited in independent claim 21 solve problems arising specifically in the realm of computer systems and computer networks, and recite a specific technical improvement over existing recruiting system implementations. For at least these reasons, independent claim 21 integrates any alleged abstract idea into a practical application and is patent-eligible.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts MPEP 2106.05 (I) discusses as made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter."  Therefore, the Examiner maintains the claims do not sufficiently recite a practical application or an inventive concept that transforms the abstract idea into a 

With Respect to Rejections Under 35 USC 103
Rejections under this section have been withdrawn based on applicant’s remarks filed 09/09/2021 with respect to claims 21, 30, and 36. Closet prior art to the invention includes Christie (2013/0013443), Noelting (2013/0282605), Chen (2007/0288308), Schmitt (2011/0276506), Schmitt (2011/0276631). None of the prior art alone or in .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629